UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 29, 2016 Date of reporting period:	November 30, 2015 Item 1. Schedule of Investments: Putnam Small Cap Value Fund The fund's portfolio 11/30/15 (Unaudited) COMMON STOCKS (86.1%) (a) Shares Value Aerospace and defense (1.0%) Engility Holdings, Inc. 75,000 $2,595,000 Vectrus, Inc. (NON) 52,500 1,268,400 Air freight and logistics (0.9%) Atlas Air Worldwide Holdings, Inc. (NON) (S) 36,100 1,491,652 Park-Ohio Holdings Corp. 40,049 1,682,058 Airlines (0.5%) SkyWest, Inc. 92,900 1,914,669 Auto components (1.6%) Goodyear Tire & Rubber Co. (The) 85,700 2,989,216 Stoneridge, Inc. (NON) 202,340 2,960,234 Banks (14.0%) Ameris Bancorp 71,423 2,441,952 Banc of California, Inc. 162,058 2,434,111 Berkshire Hills Bancorp, Inc. 90,700 2,742,768 BNC Bancorp 78,900 2,011,950 Chemical Financial Corp. 92,551 3,410,504 Eagle Bancorp, Inc. (NON) 19,790 1,081,128 First Connecticut Bancorp, Inc. 66,100 1,206,325 First Merchants Corp. 81,800 2,224,960 Franklin Financial Network, Inc. (NON) 79,283 2,576,698 Fulton Financial Corp. 127,600 1,846,372 Great Western Bancorp, Inc. 82,900 2,505,238 Hanmi Financial Corp. 89,000 2,322,900 Lakeland Financial Corp. 41,400 1,992,996 Old National Bancorp 176,600 2,604,850 Pacific Premier Bancorp, Inc. (NON) 99,900 2,340,657 Popular, Inc. (Puerto Rico) 50,320 1,495,007 ServisFirst Bancshares, Inc. (S) 30,594 1,505,837 Simmons First National Corp. Class A 29,112 1,678,598 Southside Bancshares, Inc. 60,965 1,721,652 Sterling Bancorp 96,300 1,689,102 Tristate Capital Holdings, Inc. (NON) (S) 175,974 2,328,136 WesBanco, Inc. 57,400 1,947,008 Western Alliance Bancorp (NON) 33,500 1,299,465 Wintrust Financial Corp. 42,500 2,236,775 Yadkin Financial Corp. (S) 86,200 2,266,198 Beverages (0.5%) Cott Corp. (Canada) 188,210 1,968,677 Biotechnology (1.3%) Eagle Pharmaceuticals, Inc. (NON) (S) 28,100 2,575,084 Emergent BioSolutions, Inc. (NON) (S) 64,021 2,411,671 Building products (1.8%) CaesarStone Sdot-Yam, Ltd. (Israel) (S) 30,236 1,236,048 Continental Building Products, Inc. (NON) 118,943 2,169,520 NCI Building Systems, Inc. (NON) 100,291 1,189,451 PGT, Inc. (NON) 176,571 1,963,470 Capital markets (0.6%) OM Asset Management PLC (United Kingdom) 134,403 2,178,673 Chemicals (3.0%) American Vanguard Corp. (S) 153,500 2,419,160 Ferro Corp. (NON) 180,400 2,166,604 Kraton Performance Polymers, Inc. (NON) 93,100 2,071,475 Minerals Technologies, Inc. 32,897 2,024,481 Olin Corp. 58,500 1,273,545 Orion Engineered Carbons SA (Luxembourg) 97,000 1,220,260 Commercial services and supplies (2.3%) ARC Document Solutions, Inc. (NON) 260,500 1,318,130 Deluxe Corp. 38,500 2,258,025 Ennis, Inc. 78,921 1,577,631 Knoll, Inc. 89,800 2,000,744 Pitney Bowes, Inc. 72,900 1,574,640 Communications equipment (0.1%) Novatel Wireless, Inc. (NON) (S) 117,158 215,571 Construction and engineering (1.5%) EMCOR Group, Inc. 52,200 2,630,880 MasTec, Inc. (NON) (S) 119,700 2,445,471 Orion Marine Group, Inc. (NON) 138,700 607,506 Consumer finance (1.1%) Encore Capital Group, Inc. (NON) (S) 69,640 2,296,031 PRA Group, Inc. (NON) (S) 40,200 1,660,662 Diversified consumer services (0.5%) Carriage Services, Inc. 80,600 1,990,014 Electric utilities (2.8%) ALLETE, Inc. 40,900 2,083,855 IDACORP, Inc. 61,600 4,191,264 PNM Resources, Inc. 70,500 2,044,500 Portland General Electric Co. 51,100 1,886,612 Electrical equipment (0.6%) General Cable Corp. 150,600 2,295,144 Electronic equipment, instruments, and components (2.1%) Neonode, Inc. (NON) (S) 366,300 1,010,988 Newport Corp. (NON) 120,800 2,004,072 SuperCom, Ltd. (Israel) (NON) (S) 193,732 891,167 SYNNEX Corp. 17,100 1,612,017 TTM Technologies, Inc. (NON) 283,100 2,219,504 Energy equipment and services (2.0%) Core Laboratories NV 15,700 1,854,955 Independence Contract Drilling, Inc. (NON) (S) 105,536 643,770 Key Energy Services, Inc. (NON) (S) 439,131 233,706 Matrix Service Co. (NON) 121,500 2,793,285 Patterson-UTI Energy, Inc. 91,900 1,490,618 Tidewater, Inc. 24,800 235,848 Food and staples retail (0.5%) SpartanNash Co. 79,290 1,714,250 Food products (0.6%) B&G Foods, Inc. (S) 20,300 766,934 Sanderson Farms, Inc. (S) 21,200 1,585,972 Gas utilities (0.5%) Southwest Gas Corp. 36,300 2,035,704 Health-care equipment and supplies (0.7%) Alere, Inc. (NON) 35,800 1,477,466 Lantheus Holdings, Inc. (NON) 343,216 1,214,985 Health-care providers and services (1.2%) Air Methods Corp. (NON) (S) 54,300 2,372,910 Ensign Group, Inc. (The) 41,149 1,957,458 Hotels, restaurants, and leisure (0.5%) ClubCorp Holdings, Inc. 96,900 1,739,355 Household durables (1.1%) Century Communities, Inc. (NON) 106,100 2,024,388 Installed Building Products, Inc. (NON) (S) 31,611 792,172 WCI Communities, Inc. (NON) 50,545 1,223,694 Independent power and renewable electricity producers (0.3%) Dynegy, Inc. (NON) 76,700 1,236,404 Insurance (7.7%) Allied World Assurance Co. Holdings AG 66,300 2,408,016 American Financial Group, Inc. 37,932 2,806,968 AMERISAFE, Inc. 40,800 2,196,672 Employers Holdings, Inc. 68,600 1,880,326 Endurance Specialty Holdings, Ltd. 32,900 2,170,084 Hanover Insurance Group, Inc. (The) 36,300 3,070,980 Maiden Holdings, Ltd. (Bermuda) (S) 174,600 2,690,586 National General Holdings Corp. 114,000 2,497,740 Patriot National, Inc. (NON) 135,931 1,981,874 Reinsurance Group of America, Inc. 33,619 3,088,914 StanCorp Financial Group, Inc. 12,100 1,375,044 Validus Holdings, Ltd. 55,513 2,619,103 Internet and catalog retail (0.6%) FTD Cos., Inc. (NON) 83,000 2,201,160 Internet software and services (2.8%) Everyday Health, Inc. (NON) 199,135 1,224,680 GTT Communications, Inc. (NON) 90,000 1,907,100 j2 Global, Inc. 31,200 2,510,664 Monster Worldwide, Inc. (NON) (S) 357,733 2,303,801 Web.com Group, Inc. (NON) 104,400 2,527,524 IT Services (1.7%) Convergys Corp. 104,300 2,686,768 Everi Holdings, Inc. (NON) 309,400 1,181,908 Perficient, Inc. (NON) 147,600 2,580,048 Leisure products (0.7%) Smith & Wesson Holding Corp. (NON) (S) 132,700 2,433,718 Machinery (0.6%) Briggs & Stratton Corp. 126,100 2,400,944 Media (1.3%) Live Nation Entertainment, Inc. (NON) 57,200 1,452,308 Madison Square Garden Co. (The) Class A (NON) 4,666 758,038 MDC Partners, Inc. Class A 103,150 2,222,883 MSG Networks, Inc. (NON) 14,100 278,898 Metals and mining (0.3%) Globe Specialty Metals, Inc. 125,695 1,278,318 Multi-utilities (1.0%) Avista Corp. 105,500 3,651,355 Oil, gas, and consumable fuels (4.5%) Aegean Marine Petroleum Network, Inc. (Greece) 232,515 2,190,291 Bill Barrett Corp. (NON) (S) 63,000 395,640 Callon Petroleum Co. (NON) 166,084 1,576,137 Energen Corp. 30,100 1,784,629 EP Energy Corp. Class A (NON) (S) 111,100 628,826 Gulfport Energy Corp. (NON) 39,200 996,464 Memorial Resource Development Corp. (NON) (S) 113,800 1,853,802 PBF Energy, Inc. Class A 69,800 2,826,202 Ring Energy, Inc. (NON) (S) 117,709 1,173,559 Scorpio Tankers, Inc. 275,635 2,384,243 SM Energy Co. (S) 26,700 784,179 Pharmaceuticals (0.1%) POZEN, Inc. (NON) 70,600 535,854 Professional services (1.7%) Heidrick & Struggles International, Inc. 96,800 2,793,648 Kforce, Inc. 55,600 1,497,864 On Assignment, Inc. (NON) 47,100 2,198,628 Real estate investment trusts (REITs) (6.9%) American Assets Trust, Inc. 44,901 1,787,509 CBL & Associates Properties, Inc. 93,100 1,216,817 Cherry Hill Mortgage Investment Corp. 96,938 1,428,866 Colony Capital, Inc. Class A 85,900 1,757,514 Education Realty Trust, Inc. 37,264 1,373,178 EPR Properties 30,600 1,714,824 Healthcare Trust of America, Inc. Class A 36,450 951,710 iStar, Inc. (NON) (S) 190,400 2,513,280 MFA Financial, Inc. 215,760 1,506,005 One Liberty Properties, Inc. 52,070 1,163,244 Piedmont Office Realty Trust, Inc. Class A 61,200 1,192,788 RAIT Financial Trust 292,400 1,263,168 Rayonier, Inc. 102,200 2,466,086 Summit Hotel Properties, Inc. 211,414 2,818,149 Two Harbors Investment Corp. 219,700 1,867,450 ZAIS Financial Corp. 35,300 540,443 Real estate management and development (0.5%) RE/MAX Holdings, Inc. Class A 54,520 2,045,045 Semiconductors and semiconductor equipment (3.1%) Advanced Energy Industries, Inc. (NON) 80,900 2,359,853 Cypress Semiconductor Corp. (NON) (S) 202,715 2,193,376 FormFactor, Inc. (NON) 288,600 2,513,706 Tower Semiconductor, Ltd. (Israel) (NON) (S) 188,600 2,983,652 Xcerra Corp. (NON) 257,100 1,555,455 Software (2.0%) AVG Technologies NV (Netherlands) (NON) 104,389 2,201,564 Glu Mobile, Inc. (NON) (S) 294,700 996,086 Mentor Graphics Corp. 80,000 1,498,400 Xura, Inc. (NON) 104,400 2,700,828 Specialty retail (0.3%) Express, Inc. (NON) (S) 77,700 1,300,698 Technology hardware, storage, and peripherals (1.4%) BancTec, Inc. 144A CVR (F) 160,833 — Logitech International SA (Switzerland) (S) 134,810 2,012,713 QLogic Corp. (NON) 166,000 2,141,400 Quantum Corp. (NON) (S) 1,367,700 1,204,807 Textiles, apparel, and luxury goods (0.5%) Steven Madden, Ltd. (NON) (S) 54,100 1,725,790 Thrifts and mortgage finance (4.4%) Flagstar Bancorp, Inc. (NON) 111,900 2,748,264 Meta Financial Group, Inc. 58,900 2,650,500 NMI Holdings, Inc. Class A (NON) 238,600 1,763,254 Provident Financial Services, Inc. 144,500 3,017,160 Walker & Dunlop, Inc. (NON) 39,049 1,153,507 Washington Federal, Inc. 98,200 2,537,488 WSFS Financial Corp. 71,700 2,449,268 Trading companies and distributors (0.4%) Stock Building Supply Holdings, Inc. (NON) 84,577 1,453,879 Total common stocks (cost $289,267,139) INVESTMENT COMPANIES (3.3%) (a) Shares Value American Capital, Ltd. (NON) 145,900 $2,283,335 BlackRock Capital Investment Corp. 87,028 872,021 Hercules Technology Growth Capital, Inc. (S) 187,853 2,173,459 Solar Capital, Ltd. 134,175 2,441,985 TCP Capital Corp. (S) 140,219 2,143,949 TPG Specialty Lending, Inc. (S) 17,368 298,903 TriplePoint Venture Growth BDC Corp. (S) 164,561 2,030,683 Total investment companies (cost $13,245,058) SHORT-TERM INVESTMENTS (20.4%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.27% (d) 40,548,320 $40,548,320 Putnam Short Term Investment Fund 0.16% (AFF) 35,397,414 35,397,414 Total short-term investments (cost $75,945,734) TOTAL INVESTMENTS Total investments (cost $378,457,931) (b) Key to holding's abbreviations CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2015 through November 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $372,296,329. (b) The aggregate identified cost on a tax basis is $378,677,765, resulting in gross unrealized appreciation and depreciation of $56,110,254 and $25,935,001, respectively, or net unrealized appreciation of $30,175,253. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $— $3,226,251 $3,226,251 $71 $— Putnam Short Term Investment Fund* 36,101,320 89,101,950 89,805,856 28,833 35,397,414 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $40,548,320, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $39,289,783. Certain of these securities were sold prior to the close of the reporting period. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) This security is on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $26,092,566 $— $— Consumer staples 6,035,833 — — Energy 23,846,154 — — Financials 130,758,377 — — Health care 12,545,428 — — Industrials 42,563,402 — — Information technology 49,237,652 — —** Materials 12,453,843 — — Utilities 17,129,694 — — Total common stocks — — Investment companies 12,244,335 — — Short-term investments 35,397,414 40,548,320 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. ** Value of Level 3 security is $—. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2016
